                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JESSE BLACKSTOCK,

                   Plaintiff,                               8:18CV555

      vs.
                                                        MEMORANDUM
                                                         AND ORDER
NEBRASKA DEPARTMENT OF
CORRECTIONAL SERVICES,
UNITED STATES OF AMERICA, and
BRAD HANSEN,

                   Defendants.

      This matter is before the court on Plaintiff’s Motion for Discovery (filing no.
3), Motion for Summons (filing no. 4), and Motion for Temporary Restraining
Order and Preliminary Injunction (filing no. 5).

      I. MOTION FOR DISCOVERY AND MOTION FOR SUMMONS

       Plaintiff filed a “Praecipe Request for Transcripts, Copy of Grievances, and
Medical, & Institution Records” which the court construes as a Motion for
Discovery. (Filing No. 3.) Plaintiff asks the court to “issue a Praecipe for
Production of Document[s], Transcripts, Grievances, Medical records, Health
records From Mental Health, Also Any Notes on File about Plaintiff’s Institution
Records” on the Nebraska Attorney General and require the Attorney General to
deliver the requested documents to the court. (Id. (capitalization in original))
Plaintiff also asks the court to issue summons on the Nebraska Attorney General.
(Filing No. 4.)

      No discovery or service of process may take place in this case at this time.
Before this matter may proceed, Plaintiff is required to pay an initial partial filing
fee of $51.13. Once payment is made, the court is required to review Plaintiff’s
Complaint to determine whether summary dismissal is appropriate. See 28 U.S.C.
§ 1915(e)(2). The court must dismiss a complaint or any portion thereof that states
a frivolous or malicious claim, that fails to state a claim upon which relief may be
granted, or that seeks monetary relief from a defendant who is immune from such
relief. 28 U.S.C. § 1915(e)(2)(B).

       The court has not yet conducted an initial review of Plaintiff’s Complaint
pursuant to section 1915(e). No discovery may take place in this case unless the
court determines that this matter may proceed to service of process. Accordingly,
Plaintiff’s Motion for Discovery (filing no. 3) and Motion for Summons (filing no.
4) are denied without prejudice to reassertion.

           II. MOTION FOR TEMPORARY RESTRAINING ORDER
                    AND PRELIMINARY INJUNCTION

      Plaintiff also filed a Motion for Temporary Restraining Order and
Preliminary Injunction.1 (Filing No. 5.) Plaintiff alleges the Defendants have


       1
           Plaintiff included an “Affidavit of Bias Prejudice against Plaintiff” with his Motion for
Temporary Restraining Order and Preliminary Injunction. (Filing No. 5 at CM/ECF p. 3.)
Plaintiff declares that he cannot have a fair trial in this matter because the undersigned judge is
personally biased and prejudiced against Plaintiff based on rulings in favor of the Nebraska
Department of Correctional Services (“NDCS”) in three other cases filed by Plaintiff—Case
Numbers 4:18CV3059, 8:18CV253, and 8:18CV280. In each of the three cases identified by
Plaintiff, he filed a petition seeking a writ of habeas corpus pursuant to 28 U.S.C. § 2254, which
I dismissed without prejudice because the petitions raised “conditions of confinement” claims
that are not properly brought as habeas corpus claims. (See Filing No. 8, Case No. 4:18CV3059;
Filing No. 10, Case No. 8:18CV253; Filing No. 5, Case No. 8:18CV280.) Thus, the court did not
rule in favor of the NDCS as Plaintiff alleges, but rather dismissed his claims because the claims
should have been presented in an action under 42 U.S.C. § 1983, not in a petition for federal
habeas relief.

        In any case, to the extent Plaintiff believes the undersigned must recuse, he must file an
appropriate motion. The motion may be filed under 28 U.S.C. § 144 which also requires the
filing of an affidavit. Specifically, that statute provides in pertinent part as follows:


                                                 2
deprived him of “his clearly established Constitutional Federal right to personal
safety . . . in contravention [of] the Fourth Amendment” and he “has suffered and
will continue to suffer extreme hardship and actual and impending irreparable
injury.” (Id. at CM/ECF pp. 1–2.) Plaintiff seeks a temporary restraining order and
preliminary injunction that requires the Defendants to refrain from “retaliating
against Plaintiff by putting him intentionaly [sic] [in] harm[’]s way, and to prevent
injury by Violent Inmates by placing Him in a less Dangerous prison. (Id. at
CM/ECF p. 2 (capitalization in original).)

        The standards set forth by Dataphase Sys., Inc. v. C.L. Sys., Inc., 640 F.2d
109 (8th Cir. 1981), apply to Plaintiff’s motion. In Dataphase, the Eighth Circuit
Court of Appeals, sitting en banc, clarified the factors district courts should
consider when determining whether to grant a motion for preliminary injunctive
relief: (1) the threat of irreparable harm to the movant; (2) the balance between that
harm and the injury that granting the injunction will inflict on the other interested
parties; (3) the probability the movant will succeed on the merits; and (4) whether
the injunction is in the public interest. Id. at 114. Failure to show irreparable harm
alone is a sufficient basis for a court to deny injunctive relief. Gelco Corp. v.
Coniston Partners, 811 F.2d 414, 420 (8th Cir. 1987).

       The court has carefully reviewed the record and finds that Plaintiff’s
allegations in this matter do not entitled him to preliminary injunctive relief.
Plaintiff has not demonstrated that he faces a threat of irreparable harm. While
Plaintiff alleges he “fears” he will suffer irreparable injury from, it appears,
assaults by other inmates, (filing no. 5 at CM/ECF p. 1), he has not demonstrated


       Whenever a party to any proceeding in a district court makes and files a timely
       and sufficient affidavit that the judge before whom the matter is pending has a
       personal bias or prejudice either against him or in favor of any adverse party, such
       judge shall proceed no further therein, but another judge shall be assigned to hear
       such proceeding.

28 U.S.C. § 144. See also 28 U.S.C. § 455. Any such motion must be filed within 30 days
of this date.

                                                3
that any injury is likely to occur. Rather, the suggested threat of harm is merely
speculative. Accordingly, the court will deny his request for a temporary
restraining order and preliminary injunction.

      IT IS THEREFORE ORDERED that:

    1.     Plaintiff’s Motion for Discover (filing no. 3) and Motion for
Summons (filing no. 4) are denied without prejudice to reassertion.

      2.     Plaintiff’s Motion for Temporary Restraining Order and Preliminary
Injunction (filing no. 5) is denied.

      Dated this 11th day of December, 2018.

                                            BY THE COURT:

                                            s/ Richard G. Kopf
                                            Senior United States District Judge




                                        4
